



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Markiewicz, 2014 ONCA 455

DATE: 20140610

DOCKET: C56140

Doherty, Tulloch and Benotto JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Andrzej Markiewicz

Appellant

Richard Litkowski, for the appellant

Chris de Sa, for the respondent

Heard and released orally:  June 5, 2014

On appeal from the conviction entered on June 8, 2012 by
    Justice Carey of the Superior Court of Justice.

ENDORSEMENT

[1]

Despite counsel for the appellants able submissions, we are satisfied
    that there was some evidence in the ITO upon which the issuing Justice of the
    Peace, acting reasonably, could issue the warrant to search the residence.

[2]

The details provided by the informant concerning the nature of the
    drug-related activities purportedly based on his own firsthand observations
    made the information provided compelling.  The fact that the informant had
    proven reliable on several prior occasions gave his information credibility. 
    Finally, the connection established independent of the informant between the car
    and the house provided some, albeit not much, confirmation of the accuracy of
    the information provided.  In all of the circumstances, the trial judge did not
    err in holding that the warrant was properly granted.  There was no s. 8
    violation.  We need not consider s. 24(2).

[3]

The appeal is dismissed.

Doherty J.A.

M. Tulloch J.A.

M.L. Benotto J.A.


